DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, as to the point that the applied prior art fails to teach the abrasive grains are cation-modified colloidal silica, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 2016/0108284) in view of Grumbine et al (US 9,422,456).
Yoshizaki discloses a polishing process using a polishing composition comprises an abrasive, an organic compound having three or more hydroxy groups [0010]; where the organic compound comprises a sugar alcohol such as sorbitol, sorbitan, a sorbitol glycerin condensate, adonitol, arabitol, xylitol, mannitol, or maltitol; a sugar such as glucose, fructose, mannose, indose, sorbose, gulose, talose, tagatose, galactose, sucrose, lactose, allose, apiose, psicose, altrose, arabinose, ribulose, ribose, deoxyribose, fucose, xylose, xylulose, lyxose, idose, threose, erythrulose, erythrose, rhamnose, cellobiose, kojibiose, nigerose, sophorose, maltose, isomaltose, trehalose, isotrehalose, laminaribiose, gentiobiose, palatinose, coriose, sedoheptulose, glycyrrhizin, stevioside, mogroside, sucrose, raffinose, gentianose, melezitose, lactosucrose, maltotriose, isomaltotriose, sucralose, dextrin, cyclodextrin, and so on [0021]; aforesaid teaching anticipate the claimed “tri-or more polyvalent hydroxyl compound”.
Yoshizaki discloses that the polishing composition of the present invention preferably contains water as a dispersion medium or a solvent for dispersing or dissolving abrasive grains [0056].
Yoshizaki discloses that the polishing composition have a lower limit of pH is not particularly limited, but is preferably 1 or more, more preferably 2 or more; and upper limit of the pH is preferably 12 or less, more preferably 11 or less [0108],[0109].
Yoshizaki also discloses that the abrasive grains may be surface modified colloidal silica, so as to have a relatively large positive or negative value of zeta potential even in acidic conditions [0059] but may not explicitly teach that the colloidal silica is modified with cation (positive ion).
However, in the same field of endeavor, Grumbine et al teach the colloidal silica particles include an aminosilane compound or a phosphonium silane compound incorporated therein, such that the particles preferably have a permanent positive charge (col.2, lines 36-47); and aforesaid positively charged colloidal silica particles reads on the claimed “cation-modified colloidal silica”. The composition may be used to polish a substrate including a silicon oxygen material such as TEOS (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Grumbine et al’s teaching of positively charged (cation) colloidal silica as the abrasive grains into Yoshizaki’s teaching for better dispersion of the particles in the slurry composition for high throughput and reducing cost as taught by Grumbine et al.	
With regards to claims 2-3, Yoshizaki’s sugar alcohols inherently disclose the claimed molecular weight of the compound as the sugar alcohols are same as the claimed polyvalent hydroxyl compound.
With regards to claim 5, Yoshizaki discloses that an object to be polished may be silicon-containing material such as TEOS (tetraethoxysilane) or SiN (silicon nitride) [0018].
	With regards to claim 8, Yoshizaki discloses above that the sugar alcohol such as sorbitol, sorbitan, a sorbitol glycerin condensate, adonitol, arabitol, xylitol [0021].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyabe (US 7,753,974) discloses a polishing composition having positively charged or cation -modified colloidal silica particles (col.4, lines 22-34).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713